 PURITY-BAKI-NG CO.75employeesfor whomSeafarers International Unionof North America, Atlanticand Gulf District, AFL-CIO,is the certified collective-bargaining representativeunder the provisions of Section 9 of the NationalLaborRelationsAct,as amended.NATIONALMARITIME UNIoN of AMERICA,AFL-CIQ,Labor Organization.Dated-------------------By------------ --------------------------------(I epresentative)(Title)-This notice must remain-posted for 60 daysfromthe date hereof,and must not bealtered,defaced,or coveredby anyother material.Purity Baking Co.andLocal No. 316 of The American Bakeryand Confectionery-Workers'International Union,AFL-CIO,Petitioner.Case No. 13-RC-5828. July 15, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed.under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Raymond A. Jacobson,hearing officer.The hearing officer's rulings made at the,hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanningj.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.In so finding,we relyupon the following considerations :BOW contends that-the petition is barred by a contract executed onMay 1, 1957,for a term of 2 years by the Employer and the Purity ofIllinois Division of BCW,2 covering the employees in the Employer's7 plants, which are the subject of the instant petition.These plantsare located at Bloomington,Ottawa,Rockford,Pana, Champaign.Urbana, and Decatur, Illinois.Jurisdiction over these plants hasbeen divided among three locals of BOW, namely,Local 316 overPana, Champaign,Urbana, and Decatur,Local 63 over Ottawa andRockford and Local 189 over Bloomington.IBakery and Confectionery Workers' International Union of America,hereinafter calledBCW, was allowed to intervene at the'hearing on the basis of its contract interest. Itrefused to stipulate that the Petitioner is a labor organization.However, upon the record,we find that the Petitioner is a labor organization within the Act as it exists for the pur-pose of dealing with employers concerning terms of employment.-2This was the name given to a bargaining committee-consisting of -representatives -ofBCW and its three locals,the members of which were covered by the contract.121 NLRB No. 17. 76DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Petitioner contends that there has been a schism among themembers of Local 316 (BCW) and that the contract is therefore nolonger a bar.The record shows that at meetings held in November1957 the executive board of Local 316 (BCW) and its membershipadopted a resolution which, in effect, authorized the taking of allaction necessary to maintain affiliation with the AFL-CIO, in theevent of the expulsion of BCW from the AFL-CIO. On December12, 1957, BCW was expelled from the AFL-CIO on grounds of cor-ruption and on the same day the Petitioner's parent, hereinafter calledABC, was chartered by the AFL-CIO 3 During the ensuing week,Zellman, an officer of Local 316 (BCW) obtained the signatures of 129employees, comprising virtually all the members of that local in theemploy of the Employer,' approving a resolution to disaffiliate fromBCW and affiliate with ABC. Petitioner has since received a charterfrom ABC, and now has essentially the same members and officers asbefore the change in affiliation.BCW has appointed a trustee for theold Local 316, who has indicated upon the record that he is able andwilling to administer the contract.Petitioner contends that, under these facts, the Board should applythe rule of theLawrence Leathercase 5 that expulsion of an inter-national union from its parent federation, coupled with disaffiliationaction at the local level for reasons related to the expulsion, so dis-rupts the established bargaining as to remove as a bar any contractcovering employees represented by the local 'involved.BCW con-tends, on the other hand, that : (1) The disaffiliation action takenby Local 316 lacked the formality which the Board in some cases hasrequired; (2) the alleged schism is not effective to remove the con-tract as a bar because it is not coextensive with the appropriate unit;(3)Local 316 (BCW) is not defunct but is still functioning; (4)BCW, and not Local 316 or the other local unions involved, is thecollective-bargaining agent for the employees in the contract unitand is still acting as such; and (5), in view of the pendency of Statecourt litigation over the assets of the old Local 316, the rule of theKearney & Treckercasesprecludes the holding of an election at thistime.As to (1), similar contentions have been uniformly rejected by theBoard where, as here, disaffiliation action at the local level was re-lated to the expulsion of an international union from its parentfederation .7 It is sufficient that all of Local 316's officers and virtuallyall its members have unequivocally manifested their desire for, andhave effected, a change in affiliation.Accordingly, we find that theSeeThe Great Atlantic andPacefic TeaCompany,120NLRB 656.A few members of the Local were employed by other employers.AC. Lawrence Leather Company,108 NLRB 546.GKearney &Trecker Corp.v.N L. R B.,210 F 2d 852(C. A. 7).7 SeeThe Great Atlantic and Pacific Tea Company,120 NLRB 656,and cases therecited at footnote 7. PURITY BAKING CO.77nature ofthe disaffiliation action here does not prevent the applicationof our schism doctrine.As to (2), the record supports the BCW's contention that theLocal 316 schism is not coextensive with the appropriate unit.Onthe basis of the present record, we find that such unit is the existingcontract unit covering the 7 plants named above, and that Local316's jurisdiction extends to only 4 of these plants 8However, theemployees at these four plants comprise about two-thirds of the em-ployees in the unit.9Under these circumstances, we find that the con-fusion inthe bargaining relationship created by the disaffiliation ofLocal 316 is of sufficient scope to warrant the application of ourschism doctrine.10As to (3), even if we grant that old Local 316 is not defunct, that,in itself, would not prevent application of our schism doctrine."As to (4), we do not agree that BCW, rather than its locals, is therecognized representative of the employees.The contract, itself,recognizesas the bargaining agent the Purity of Illinois Division ofBCW, whichso faras appears from the record, is not an alter egoof BCW"but rathera name assumedby a bargainingcommittee com-posed of representatives of BCW and its 3 locals here involved, allof whom joined in executing the contract.Accordingly, we find thatBCW is not the sole union party to the,contract but is, at best, merelya joint signatory, in conjunction with the 3 locals,12andthat, underthese circumstances, a schism in Local 316 alone constitutes sufficientbasisfor applying theLawrence Leatherrule. 'IAs to (5), we find no merit in this contention, for the reasons statedin rejectinga similarcontention in the A & P case.14In view of the foregoing, we find that the expulsion of BCW fromthe AFL-CIO, and the resulting disaffiliation of Local 316 from BCWand its affiliation with ABC have created a schism which warrantsthe holding of an election despite theexistingcontract.158There was no evidence at the hearing of any disaffiliation action by Locals 63 and 189,which have jurisdiction over the remaining three plants.9 There are approximately 130 employees in these 4 plants as against approximately200 in all 7 plants.10 Cf.John Hancock Mutual Life Insurance Company,93 NLRB 778, 779, where theBoard found a contract no bar,relyinginter alia,on a schism which was not coextensivewith the contract unit but affected the majority of the members of the contracting union.Cf. also,RCA Service Company, Inc,94 NLRB 1122.11Cf.The Great Atlantic and Pacific Tea Company,supra."While a representative of BCW has in the past given notice of contract reopeningor termination to the Employer,and has processed grievances under the contract,there isno basis for finding that he was 'acting solely in his capacity as representative of BCWrather than on behalf of the joint bargaining representative.Is InLawrence Leather,itself,the contract was with the international union as well asthe local affected by the disaffiliation action. InGlobe Forge, Inc.,115 NLRB 862, theBoard applied theLawrence Leather,rather than the de-fecting local,was the certified representative'of the employees involved and participatedwith the local in the execution of the contract urged as a bar.x The Great Atlantic andPacificTea Company,supra,footnote 10.15 In view of our disposition of the schism issue, we need not pass upon Petitioner'smotion to reopen the record to take further evidence on that issue or the motion to inter- 78DECISIONS OF NATIONAL LABOR RELATIONS BOARD.4.We find, in agreement with the parties, that the following em-ployees of the Employer constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct:All production and maintenance employees at the Employer's plantsat Rockford, Ottawa, Bloomington, Urbana, Champaign, Pana, andDecatur, Illinois, including working foremen, dough mixers, ovenmen,machine men, open kettle friers, bench men, pan rackers, roll panners,rackers, and pan greasers, but excluding office and plant clericalemployees, guards, professional employees, and supervisors as definedin the Act.5.In its brief, the-Petitioner requests that, if the Board directs anelection, the Board place on the ballot, in lieu of the Petitioner, theIllinois Bargaining Association.16BCW, however, objects to placingthe Association on the ballot. In a motion to intervene filed by theAssociation after the hearing, it is alleged that, after the hearingherein at a meeting noticed to all employees of the Employer, a reso-lution was adopted authorizing the establishment of the Associationto act as the bargaining representative of the-Employer's employeesin the existing contract unit.BCW does not dispute these allegationsand objects to granting the Petitioner's request to place the Associationon the ballot only because "the-request was based upon evidence de-liberately created subsequent to the close of the hearing in this matter."Neither the fact that the Association was formed after the hearingnor the motives underlying its formation are material to the disposi-tion of Petitioner's request.In the absence of any valid objectionthereto, we shall grant such request.[Text of Direction of Election omitted from publication.]vene filed after the hearing by Local 189 of ABC and by Illinois Bargaining Associationfor the Good&Welfare of Purity Employees of the American Bakery and ConfectioneryWorkers International Union, AFL-CIO, hereinafter variously called the Illinois Bar-gaining Association or the Association..16 See footnote 15.Worzella Publishing CompanyandInternational Printing Press-men andAssistants'Union of North America, AFL-CIO, Peti-tioner.Case No. 18-RC-3576. July 15, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, ahearing was held before jack R. Carrier, hearingofficer?The hearing officer's rulings lxi; ,de at the hearing are free fromprejudicial error and are hereby affirmed.121 NLRB No. 18.